

115 HR 2704 IH: Purple Heart Heroes Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2704IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Lipinski (for himself, Mr. Jones, Mr. Walz, Mr. Ryan of Ohio, Ms. Sinema, Mr. Krishnamoorthi, Mr. Kind, Mr. Mooney of West Virginia, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to extend military commissary and exchange store privileges
			 to certain veterans who have been awarded the Purple Heart and to their
			 dependents.
	
 1.Short titleThis Act may be cited as the Purple Heart Heroes Act of 2017. 2.Commissary and exchange store privileges for certain veterans who have been awarded the Purple Heart and their dependents (a)Extension of privilegesChapter 54 of title 10, United States Code, is amended by adding at the end the following new section:
				
					1065.Use of commissary and MWR retail facilities: Purple Heart veterans and their dependents
 (a)Eligibility of Purple Heart veteransA Purple Heart veteran shall be permitted to use commissary stores and MWR retail facilities on the same basis as a member of the armed forces entitled to retired or retainer pay.
 (b)Eligibility of DependentsA dependent of a Purple Heart veteran shall be permitted to use commissary and MWR retail facilities on the same basis as a dependent of a member of the armed forces entitled to retired or retainer pay.
 (c)DefinitionsIn this section: (1)The term MWR retail facilities has the meaning given that term in section 1063(e) of this title.
 (2)The term Purple Heart veteran means a veteran who has a disability that— (A)is attributable to an injury for which the veteran was awarded the Purple Heart; and
 (B)is compensable under the laws administered by the Secretary of Veterans Affairs. (3)The term veteran has the meaning given that term in section 101 of title 38..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 54 of title 10, United States Code, is amended by adding at the end the following new item:
				
					
						1065. Use of commissary and MWR retail facilities: Purple Heart veterans and their dependents..
 (c)Effective dateSection 1065 of title 10, United States Code, as added by subsection (a), shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act.
			